— Judgment unanimously affirmed, without costs. Memorandum: Petitioner was appointed to a three-year probationary term as junior high school vice-principal on September 28, 1981. She was laid off in 1982 for a period of 23 days. On October 9, 1984, she was notified by the Superintendent that her employment *554would terminate as of October 21, 1984 by reason of the expiration of her probationary period. The Board of Education took no action in granting petitioner tenure.
Petitioner did not acquire tenure by estoppel because she did not serve beyond the term of her probationary appointment (Matter of Mugavin v Nyquist, 48 NY2d 727, affd 39 NY2d 1003; Matter of Lindsey v Board of Educ., 72 AD2d 185; Matter of Hagen v Board of Educ., 59 AD2d 806), which was properly extended by the period petitioner was laid off (see, Matter of Agresti v Buscemi, 34 AD2d 983, affd 28 NY2d 984; Matter of Pascal v Board of Educ., 100 AD2d 622). Contrary to petitioner’s claim, a probationary period is measured by the calendar year, not the school year (see, General Construction Law § 58; Matter of Mugavin v Nyquist, supra; Matter of Grace v Board of Educ., 19 AD2d 637; Matter of Baronoff v Board of Educ., 72 Misc 2d 959). Petitioner was not "stigmatized” because no charges were made or published which adversely affected her reputation or integrity and, therefore, she was not entitled to a hearing (see, Matter of Lutwin v Alleyne, 58 NY2d 889, 891; Matter of Petix v Connelie, 47 NY2d 457, 459; Goetz v Windsor Cent. School Dist., 698 F2d 606 [2d Cir 1983]; see also, Matter of Lezette v Board of Educ., 35 NY2d 272, 278). Petitioner’s claim regarding alleged discrimination on account of sex is not supported in the record and is more appropriate for consideration by the New York State Division of Human Rights (see, Executive Law § 296 [1] [a]). (Appeal from judgment of Supreme Court, Niagara County, Ostrowski, J. — art 78.) Present — Doerr, J. P., Boomer, Green, Pine and Lawton, JJ.